United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Bell, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Andrew Schwartz, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1572
Issued: December 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2008 appellant filed a timely appeal from a February 15, 2008 decision of
the Office of Workers’ Compensation Programs denying his claim for bilateral carpal tunnel
syndrome. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant sustained bilateral carpal tunnel syndrome in the
performance of duty.
FACTUAL HISTORY
On November 18, 2007 appellant, then a 60-year-old distribution clerk, filed an
occupational disease claim alleging that he sustained bilateral carpal tunnel syndrome causally
related to his federal employment. He did not provide a description of his work duties.
On December 6, 2007 the Office requested additional evidence, including a detailed
description of the employment activities which contributed to appellant’s bilateral carpal tunnel

syndrome. It also requested a comprehensive medical report containing a description of his
symptoms, the results of examinations and tests and medical rationale explaining how his
bilateral carpal tunnel syndrome was causally related to specific factors of his employment.
There was no response from appellant.
By decision dated February 15, 2008, the Office denied appellant’s claim on the grounds
that the factual and medical evidence was insufficient to establish that his bilateral carpal tunnel
syndrome was causally related to factors of his employment.1
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.2 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical evidence. Rationalized
medical opinion evidence is medical evidence which includes a physician’s rationalized opinion
on whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.3
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.4
ANALYSIS
Appellant was advised by the Office on December 6, 2007 that he needed to submit a
detailed description of the employment activities which contributed to his bilateral carpal tunnel
syndrome and a comprehensive medical report containing a description of his symptoms, the
results of examinations and tests and medical rationale explaining how his bilateral carpal tunnel
1

Subsequent to the February 15, 2008 Office decision, additional documents were associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
4

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

2

syndrome was causally related to specific factors of his employment. He submitted no
description of his employment activities or medical evidence pertaining to his bilateral carpal
tunnel syndrome. Although the Office informed appellant of the deficiency in the evidence,
appellant did not submit the factual and medical evidence necessary to establish a prima facie
claim for compensation.5 Therefore, appellant failed to meet his burden of proof to establish that
his bilateral carpal tunnel syndrome was caused or aggravated by his job.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
sustained bilateral carpal tunnel syndrome in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 15, 2008 is affirmed.
Issued: December 2, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

See Donald W. Wenzel, 56 ECAB 390 (2005).

3

